DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1-20 use the word “zeolitic” throughout the claims, for example in Claim 1, lines 2, 4.  This word is unclear because it is unclear what is considered zeolitic and what is not.

	Claim 2, line 4 says “and a mixed type of two or more thereof” but it is unclear if this means a mixed type of two or more of the frameworks.

	Claim 8, line 2 says “a precursor of an oxidic component” but this is unclear because it is unclear what is considered “oxidic”.

	Claim 11, lines 4, 5 says that CuO is in the zeolitic material comprised in the mixture is from 1.5: 1 to 10:1, but it unclear whether CuO is calculated in terms of the mixture without the substrate or with the substrate.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Bull (US Pub.: 2013/0195731).  Bull teaches a means for manufacturing a Cu-modified CHA that includes both free copper and ion-exchanged copper (para. 41).  The method of making the catalyst involves formation of Cu-CHA with acid and then mixed with a binder (para. 62, such as zirconium acetate).  This mixture is then coated onto a substrate, followed by calcination (para. 64).  The Bull reference does not explain that the Cu-CHA sieve is added to another copper-source while being mixed with the inorganic oxide (used as a binder).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
August 8, 2022